  Case 2:19-cv-09418-CJC-RAO Document 28 Filed 06/10/20 Page 1 of 1 Page ID #:129

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                     CIVIL MINUTES – GENERAL


Case No.        CV 19-09418-CJC (RAOx)                              Date       June 10, 2020
Title           Brian Whitaker v. Malin + Goetz Inc. et al


PRESENT:

            HONORABLE CORMAC J. CARNEY, CHIEF UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                            Not Reported
         Deputy Clerk                                               Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                      ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                               None Present

PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                         SETTLEMENT


        The Court, having been notified by a Notice of Settlement [27] that the case settled,
hereby orders this action dismissed without prejudice. The Court hereby orders all proceedings
in the case vacated and taken off calendar.

       The Court retains jurisdiction for sixty (60) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed.




                                                                                       -       :        -
                                                    Initials of Deputy Clerk     gga
cc:




ġ
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
